DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: “Display device with optimized touch detection in rounded corners”.

Claim Objections
Claims 1-4 are objected to because of the following informalities:  
Claim 1 line 4 recites “M drive electrodes (where M represents the number)” but the number is only introduced in the parentheses.  For the purpose of examination and in accordance with Fig. 23, the limitation was interpreted as “M drive electrodes (where M represents an integer larger than one)”. 
Claim 1 line 4 recites “(where M represents the number)”, but because the explanation was introduced in line 4, the repetition of the parentheses limitation was ignored in lines 5-6 for the purpose of examination.
Claim 1 line 7 recites “N first drive electrodes (where N represents the number)” but the number can be confused with the number of line 4.  For the purpose of examination and in accordance with Fig. 23, the limitation was interpreted as “N first drive electrodes (where N represents an integer larger than one)”. 
Claim 3 line 4 recites “(where N represents the number)”, but because the explanation was introduced in claim 1, the repetition of the parentheses limitation was ignored in claim 3 for the purpose of examination.
Claim  2 line 3 recites “L detection electrodes (where L represents the number)” but the number can be confused with the numbers of claim 1.  For the purpose of examination and in accordance with Fig. 23, the limitation was interpreted as “L detection electrodes (where L represents an integer larger than one)”. 
Claim 3 last line and claim 4 line 2 recite “(where L represents the number)”, but because the explanation was introduced in claim 2, the repetition of the parentheses limitation was ignored in claims 3-4 for the purpose of examination.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. in US 2016/0364593 (hereinafter Lee).
Lee disclose a display device (Lee’s Figs. 7-8) comprising: 
a display panel (Lee’s Figs. 7-8); 
a sensor substrate (Lee’s Figs. 1, 7-8 and par. 21, 35: see 1a/1) formed on the display panel (Lee’s Figs. 7-8); and 
M drive electrodes (Lee’s Figs. 1-4 and par. 21, 23: see 20a, 20b and 50 when used as driving electrodes Tx) and a plurality of detection electrodes extended in a direction so as to intersect with the M drive electrodes (Lee’s Figs. 1-4 and par. 21, 23: see 30a, 30b and 60 when used as sensing electrodes Rx) on the sensor substrate (Lee’s Fig. 1: see 1), 
wherein among the M drive electrodes (Lee’s Figs. 1-4 and par. 21, 23: see 20a, 20b and 50), any of the lengths of N first drive electrodes (Lee’s Figs. 1-4 and par. 23: see 50), which are continuously adjacent to one another (Lee’s Figs. 1-4: see 50), is shorter (Lee’s Figs. 1-4 and par. 22: 50 fits within W1 and thus is shorter than 20a which covers W2) than any of the lengths of the other N second drive electrodes which are continuously adjacent to one another (Lee’s Figs. 1-4 and par. 21: see 20a), and 
the number of detection electrodes which intersect with the N first drive electrodes (Lee’s Figs. 1-4: see number of intersections between rows 50 and columns 30b and 60 in width W1) is larger (Lee’s Figs. 1-4: by the number of electrodes 60 in width W1) than the number of detection electrodes which intersect with the N second drive electrodes (Figs. 1, 4: see number of intersections between rows 20a and columns 30b in width W1).

Allowable Subject Matter
Claims 2-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 2, the prior art fails to disclose ALL limitations of claim 1 (as interpreted under the Claim Objections) in addition to “wherein the plurality of detection electrodes include L detection electrodes (where L represents the number) which are continuously adjacent to one another, the sum of the areas of intersectional portions of the N first drive electrodes and the L detection electrodes is substantially equal to the sum of the areas of intersectional portions of the N second drive electrodes and the L detection electrodes”. Dependent claims 3-4 are indicated as allowable for at least the same reason.
The closest prior art to Lee fails to disclose these features.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Akhavan-Fomani in US 2020/0310595 Fig. 7 where corner areas have more electrode pads, and Mugiraneza et al. in US 2017/0308200 with different configuration of electrodes on the edges.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Liliana Cerullo whose telephone number is (571)270-5882. The examiner can normally be reached 8AM to 3PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LILIANA CERULLO/            Primary Examiner, Art Unit 2621